EXHIBIT 32.2PATIENT PORTAL TECHNOLOGIES, INC. Certification of Principal Executive Officer Pursuant to 18 U.S.C. 1350 (Section 906 of the Sarbanes-Oxley Act of 2002) I, Thomas Hagan, Acting Chief Financial Officer of Patient PortalTechnologies, Inc. (the "Registrant"),certify that to the best of my knowledge, based upon a review of theQuarterlyReport on Form10-QSB for the periodended March 31, 2008 of the Registrant (the "Report"): (1) The Report fully complies with the requirements of Section 13(a)[15(d)] of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated:5/14/08 /s/ THOMAS HAGAN Thomas Hagan Chief Financial Officer
